Citation Nr: 1619513	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  07-10 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for varicosities of the right dorsal lateral midfoot.

2. Entitlement to a rating in excess of 10 percent for varicosities of the left dorsal lateral midfoot.

3. Entitlement to a rating in excess of 10 percent for bilateral pes planus.

4. Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine with dextroscoliosis with sacroiliac syndrome for the period prior to May 19, 2011.

5. Entitlement to a rating in excess of 20 percent for DDD and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome for the period from May 19, 2011.

6. Entitlement to a rating in excess of 10 percent for DDD with DJD of the cervical spine, C5-C7.

7. Entitlement to a rating in excess of 10 percent for right knee DJD.

8. Entitlement to a rating in excess of 10 percent for left knee DJD.

9. Entitlement to a rating in excess of 10 percent for left hip DJD.

10. Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU). 

  
REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2005, March 2008, February 2011 and March 2011 rating decisions issued by the RO. 

In July 2011 the RO increased the rating for the Veteran's service-connected DDD and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome to 20 percent, effective May 19, 2011. As higher ratings for DDD and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome are possible both before and after May 2011, the claim for increase remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic disorder (PTSD) and residual of cold weather injury have been perfected, but not yet certified to the Board. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. The Board will not act on these claims at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to increased ratings for bilateral pes planus, DDD and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome, DDD with DJD of the cervical spine, C5-C7, right knee DJD, left knee DJD, left hip DJD as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected varicosities of the right dorsal lateral midfoot are productive of aching and fatigue in the leg after prolonged standing or walking. His symptoms are relieved by elevation of the extremity or use of compression hosiery.

2. The service-connected varicosities of the left dorsal lateral midfoot are productive of aching and fatigue in the leg after prolonged standing or walking. His symptoms are relieved by elevation of the extremity or use of compression hosiery.




CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for varicosities of the right dorsal lateral midfoot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2015).

2. The criteria for a rating in excess of 10 percent for varicosities of the left dorsal lateral midfoot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in October 2005 and July 2014. The claims were last adjudicated in September 2014.

The duty to assist the Veteran has been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased ratings. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal herein decided because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating - Varicosities Dorsal Lateral Midfoot

The Veteran alleges that his varicosities of the right and left dorsal lateral midfoot meet the criteria for a higher rating. The preponderance of the evidence is against the granting of increased benefits and the appeals will be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the varicosities of the right and left dorsal lateral midfoot have not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating for the Veteran's varicosities of the right and left dorsal lateral midfoot has been assigned pursuant to Diagnostic Code 7120. A 10 percent rating is assigned for varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is assigned for varicose veins with persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema. A 40 percent rating is assigned for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration. A 60 percent rating is assigned for varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration. A 100 percent rating is assigned for varicose veins with the following findings attributed to the effects of varicose veins: massive board-like edema with constant pain at rest. 38 C.F.R. § 4.104 (2015).

The January 2007 report of VA examination reflects the Veteran's complaint of pain and discomfort in both feet. The Veteran reported that he had a decrease in his symptoms with icing, stretching, aquatic therapy, nonweightbearing, elevation, padding and lifts. Objective findings showed: no edema; positive pedal hair growth; skin temperature warm - warm proximal - distal; positive dorsal lateral midfoot varicosity; and, positive telangiectasias. 

The May 2011 report of VA examination reflects the Veteran's report that his veins become distended when he is on his feet and drain when he is up and has them elevated. His varicose veins disability did not bother him generally. However, he  reported that when he was on his feet for a prolonged period of time he felt a degree of discomfort on his right side. He did not use any treatment for his varicose veins. Weather changes, activity, walking, stairs and being on his feet aggravated his varicose veins disability and bedrest relieved his discomfort. Physical examination showed he had swollen veins over the dorsum of both feet, especially when the feet were dependent. There was no tenderness over the veins and there was no evidence of vascular compromise or brawny edema in either lower extremity. There were no ulcers or eczema. The examiner concluded that the varicose veins of the dorsum of both feet were productive of no disability.

The September 2014 report of VA examination reflects the Veteran's report that his varicose vein disability began in his early adult life and had gotten worse since inception. Documented symptoms of the Veteran's varicosities of the right and left dorsal lateral midfoot were asymptomatic palpable varicose veins, aching and fatigue in the leg after prolonged standing or walking, symptoms relieved by elevation of the extremity and symptoms relieved by compression hosiery. The examiner commented that the Veteran's varicosities of the right and left dorsal lateral midfoot impacted his ability to work in that it was difficult for the Veteran to stand for long during flare-ups. 

The Veteran clearly has varicosities of the right and left dorsal lateral midfoot productive of aching and fatigue in the lower extremities after prolonged standing or walking; however, his symptoms are relieved by elevation of the extremity or use of compression hosiery. Indeed, the September 2014 report of VA examination reflects that to the extent that the Veteran experienced symptoms associated with his varicosities of the right and left dorsal lateral midfoot, his symptoms were relieved by elevation or use of compression hosiery. 

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). He has not specifically alleged that his varicosities of the right and left dorsal lateral midfoot are manifested by  persistent edema, incompletely relieved by elevation of extremity with or without beginning stasis pigmentation or eczema, nor does the evidence suggest otherwise. Rather, based on the evidence of record his symptoms were relieved by elevation or use of compression hosiery and there was no evidence of edema, ulcers, stasis pigmentation or eczema.

The preponderance of the evidence is therefore against higher ratings, in excess of 10 percent for varicosities of the right dorsal lateral midfoot and varicosities of the left dorsal lateral midfoot. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's varicosities of the right and left dorsal lateral midfoot is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's varicosities of the right and left dorsal lateral midfoot is productive of  aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or use of compression hosiery. The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the varicosities of the right and left dorsal lateral midfoot, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected varicosities disabilities at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or use of compression hosiery of the Veteran's varicosities of the right and left dorsal lateral midfoot are specifically contemplated by the criteria discussed above, including the effect of the Veteran's varicosities disabilities on his occupation and daily life. In the absence of exceptional factors associated with the varicosities disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of entitlement to a TDIU rating will be addressed in the remand portion of the decision below and will not be decided herein. 





ORDER

A rating in excess of 10 percent for varicosities of the right dorsal lateral midfoot is denied.

A rating in excess of 10 percent for varicosities of the left dorsal lateral midfoot is denied.


REMAND

Regarding the issues of entitlement to increased ratings for bilateral pes planus, DDD and DJD of the lumbar spine with dextroscoliosis with sacroiliac syndrome, DDD with DJD of the cervical spine, C5-C7, right knee DJD, left knee DJD, left hip DJD as well as entitlement to a TDIU, the Veteran argues that the September 2014 VA examinations are inadequate because the examiner (1) failed to provide any information as to how much additional loss of function the Veteran experienced during flare-ups; and (2) failed to provide rationale as to why the additional loss of function could not be estimated without resorting to speculation. Given the inadequacy of the examinations in this regard, new examinations are warranted. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA feet examination to evaluate the current severity and manifestations of his bilateral pes planus. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral pes planus. The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral pes planus. 


Additionally, the examiner should offer an opinion as to whether the bilateral pes planus, singly, or in concert with his other service-connected disabilities precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.   

2. The Veteran should be scheduled for a VA spine examination to evaluate the current severity of his cervical spine and lumbar spine disabilities. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's cervical spine and lumbar spine disabilities. The examiner should report all signs and symptoms necessary for rating the Veteran's cervical spine and lumbar spine disabilities. 

Based on the Veteran's self-report, to be elicited during the examination and objective examination findings, the examiner should provide indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

Additionally, the examiner should offer an opinion as to whether the cervical spine or lumbar spine disabilities, singly, or in concert with his other service-connected disabilities precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.   

3. The Veteran should be scheduled for a VA joint examination to evaluate the current severity of his right knee, left knee and left hip disabilities. The entire record must be furnished to the examiner. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's right knee, left knee and left hip disabilities. The examiner should report all signs and symptoms necessary for rating the Veteran's right knee, left knee and left hip disabilities. 

Based on the Veteran's self-report, to be elicited during the examination and objective examination findings, the examiner should provide indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

Additionally, the examiner should offer an opinion as to whether the right knee, left knee and left hip disabilities, singly, or in concert with his other service-connected disabilities precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience.   

4. After completing development, readjudicate the claims remaining on appeal and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


